Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 1 of 11




           Exhibit I
           Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 2 of 11




From:                            Richard Pachulski <rpachulski@pszjlaw.com>
Sent:                            Monday, August 3, 2020 4:41 PM
To:                              Maxim Litvak; Jeff Pomerantz; David Barton; Warner, Michael
Subject:                         Fw: Neiman Marcus / MYT Backstop LOI
Attachments:                     My Theresa Backstop - Letter of Intent 8-2-20_ WP.pdf; My Theresa Backstop - Executed
                                 Letter of Intent 8-2-20.docx




Sent from my BlackBerry - the most secure mobile device
From: rdaversa@orrick.com
Sent: August 2, 2020 3:57 PM
To: rpachulski@pszjlaw.com; mmeghji@miiipartners.com
Cc: jfemenia@jefferies.com; dhakim@jefferies.com; Eric.Geller@Jefferies.com; msharp@jefferies.com;
bmcloughlin@jefferies.com; shan@jefferies.com; agoodwin@jefferies.com; mahmed@jefferies.com;
justin.yi@orrick.com; acitron@orrick.com
Subject: Neiman Marcus / MYT Backstop LOI


Rich and Mo
I hope you are both enjoying your weekend. Attached please find both Word and PDF versions of Jefferies’ executed
Letter of Intent with respect to the referenced transaction.
We look forward to hearing from you at your earliest convenience.

Raniero D'Aversa, Jr.<http://www.orrick.com/Lawyers/Raniero-D-Aversa/Pages>

Chair, Restructuring Group

Orrick<https://www.orrick.com>
New York<https://www.google.com/maps/place/Orrick, Herrington & Sutcliffe/@40.761135,-
73.978771,19z/data=!4m7!1m4!3m3!1s0x89c258f916b8c7d1:0xfef547182d6d33ff!2sOrrick, Herrington &
Sutcliffe!3b1!3m1!1s0x89c258f916b8c7d1:0xfef547182d6d33ff?hl=en>

[V-card]<https://www.orrick.com/api/sitecore/PersonnelPage/vCard?personnelGuid=7409228D-83A5-4A41-8C9D-
A6651AD4B494>


T +1-212-506-3715
rdaversa@orrick.com<mailto:rdaversa@orrick.com>
<http://www.orrick.com>[Orrick]<http://www.orrick.com/><http://www.orrick.com/>




Distressed Download Blog<http://blogs.orrick.com/distressed-download>




                                                          1
                                                                                             NM_UST_CS_00003
                                   U.S. Trustee's Exhibit 2 - CS
          Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 3 of 11


NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a
communication privileged by law. If you received this e-mail in error, any review, use, dissemination, distribution, or
copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and please delete
this message from your system. Thank you in advance for your cooperation.

For more information about Orrick, please visit http://www.orrick.com<http://www.orrick.com/>.

In the course of our business relationship, we may collect, store and transfer information about you. Please see our
privacy policy at https://www.orrick.com/Privacy-Policy<https://www.orrick.com/Privacy-Policy> to learn about how we
use this information.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message,
you are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments
thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by
telephone and permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to
bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                              2
                                                                                                   NM_UST_CS_00004
                                    U.S. Trustee's Exhibit 2 - CS
         Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 4 of 11




                                                                                            Jefferies Structured Credit LLC
                                                                                            520 Madison Avenue
                                                                                            New York, NY 10022
                                                                                            tel 212.284.2300
August 2, 2020                                                                              Jefferies.com

Via Electronic Mail


Neiman Marcus Group LTD LLC
One Marcus Square
1618 Main Street
Dallas, TX 75201

Official Committee of Unsecured Creditors
c/o Richard Pachulski
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Blvd.
13th Floor
Los Angeles, CA 90067-4003

Re: Backstop of Proposed Cash-Out Option under the First Amended Joint Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code of Neiman Marcus Group LTD LLC and its Debtor
Affiliates [Docket No. 1388 in the Chapter 11 Cases] (the “Plan”)

Ladies and Gentlemen:

Reference is hereby made to the chapter 11 bankruptcy cases, lead case no. 20-32519 (DRJ) (the “Chapter
11 Cases”), currently pending before the United States Bankruptcy Court for the Southern District of Texas,
Houston Division (the “Bankruptcy Court”), in which Neiman Marcus Group LTD LLC (the “Company”
and, together with its affiliated debtors, the “Debtors”) are debtors in possession. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

In order to facilitate the Debtors’ emergence from chapter 11, pursuant to this letter of intent (including
Annex 1 hereto, this “Letter of Intent”), and subject to the terms, conditions and limitations set forth herein
and in Annex 1 and in consideration for the Backstop Premium (as defined in Annex 1), Jefferies Structured
Credit LLC or one or more of its affiliated entities (“Jefferies”) is willing to purchase, on the Effective Date,
up to 140,000,000 shares of MYT Series B Preferred Stock issued by MYT Holding Co. (the “Shares”) at
the Backstop Price (as defined in Annex 1), which such purchase will be used to fund a proposed cash-out
option for holders of non-deficiency General Unsecured Claims who elect to receive cash in lieu of
receiving Shares for their General Unsecured Claims in accordance with the treatment set forth in the Plan
for Classes 10 and 11 (collectively, the “Transaction”).

We look forward to working with you to a mutually beneficial Transaction. Please do not hesitate to contact
me at jfemenia@jefferies.com or (212)708-2834.

If the foregoing terms are acceptable, please indicate the concurrence with the terms and conditions set
forth herein by signing in the space provided below and returning a copy to the undersigned at your earliest
convenience. This Letter of Intent may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same document. This Letter of Intent




                                                                                               NM_UST_CS_00005
        Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 5 of 11



shall be governed by and construed in accordance with the laws of the State of New York without giving
effect to any conflicts of laws rules or principles.




Sincerely yours,

Jefferies Structured Credit LLC




                                                                                     NM_UST_CS_00006
        Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 6 of 11



ACCEPTED AND AGREED:

Neiman Marcus Group LTD LLC


By: ____________________________________
Name:
Title:

Date:




ACCEPTED AND AGREED:

[Official Committee of Unsecured Creditors]

By: ____________________________________
Name:
Title:

Date:




                                                                 NM_UST_CS_00007
        Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 7 of 11
                                                                                                  ANNEX 1


                                          SUMMARY OF TERMS

         The following summary of terms outlines certain indicative terms of the Transaction. These
materials are neither an express nor implied commitment by Jefferies or any affiliate thereof to act in any
capacity described herein, or to enter into the transaction described herein, which commitment, if any, shall
only be as set forth in a separate definitive agreement. Any such commitment will be subject to, among
other conditions set forth below, (i) satisfactory transaction structure and documentation, (ii) satisfaction
with due diligence and (iii) other standard and customary conditions for transactions of this type. The
participation of Jefferies in this transaction also remains subject to further internal review and approvals
and satisfactory market conditions. This summary of terms does not purport to summarize or set forth all
the terms, conditions, representations, warranties and other provisions with respect to the Transaction, and
is only presented as an indicative summary of certain terms of the Transaction.

 Shares:                    Subject to the terms, conditions and limitations set forth herein, Jefferies will
                            commit to purchase up to 140,000,000 Shares of MYT Series B Preferred
                            Stock issued by MYT Holding Co. (the “Series B Preferred Stock”) on or
                            during the nine month period after the Effective Date (the “Purchase Term”) at
                            the Backstop Purchase Price (as defined below) (the “Purchase”); provided,
                            that Jefferies shall be permitted to assign or syndicate any portion of such
                            commitment in its sole discretion. The total number of Shares to be
                            purchased by Jefferies may be reduced in accordance with the terms of
                            “Permitted Auction Period” below. The Series B Preferred Stock shall not be
                            subject to any restrictions on transfer, and shall be freely tradeable subject
                            only to restrictions arising under applicable securities laws.

 Backstop Purchase          The Shares subject to the Purchase shall be purchased at a price of $0.3025
 Price:                     per Share (such price, as may be adjusted downwards in accordance with the
                            immediately following sentence, the “Backstop Purchase Price”).
                            Notwithstanding the foregoing, to the extent the 10 day average closing price
                            prior to the Effective Date of the Reference Companies (as defined below) is
                            less than the 10 day average closing price prior to the date the Backstop Order
                            is entered, the Backstop Purchase Price shall be automatically adjusted
                            downward in a percentage-change factor of 2X the percentage of the price
                            decrease for the Reference Companies. The Reference Companies shall
                            include: ASOS PLC (ASC LN), Revolve Group Inc. (RVLV), Zalando SE
                            (ZAL GY), Boohoo Group PL (BOO LN) and Farfetch Ltd. (FTCH).

                            For avoidance of doubt, the maximum aggregate purchase price payable by
                            Jefferies in connection with the Transaction shall not exceed $42,000,000.

                            The proceeds of the purchase of Shares by Jefferies shall be used solely to
                            fund a proposed cash-out option for holders of non-deficiency General
                            Unsecured Claims who elect to receive cash in lieu of receiving Shares for
                            their General Unsecured Claims in accordance with the treatment set forth in
                            the Plan for Classes 10 and 11.

                            Holders of Class 10 and 11 claims will be assumed to elect the cash-out
                            option unless they affirmatively choose to receive their pro-rata portion of the
                            Shares.




                                                   A-1
                                                                                           NM_UST_CS_00008
      Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 8 of 11
                                                                                               ANNEX 1


Permitted Auction        For a period of 45 consecutive calendar days from the date a final order of the
Period:                  Bankruptcy Court approving the Transaction (including the Expense
                         Reimbursement (as defined below) and Backstop Premium) has been entered
                         and become non-appealable (the “Backstop Order” and, such 45-day period,
                         the “Permitted Auction Period”), the Debtors and the Creditors Committee
                         will be permitted to solicit alternative proposals with respect to the purchase
                         of all or a portion of the Shares (subject to the Minimum Purchase Option (as
                         defined below); provided, that the Debtors and the Creditors Committee shall
                         not be permitted to accept any alternative proposal (and the Backstop Order
                         shall provide that no alternative proposal shall be authorized) unless such
                         proposal includes a purchase price of at least $0.33 per Share (the “Minimum
                         Topping Bid”).

                         From and after the date hereof, the Debtors shall promptly (and in any event
                         within one business day of receipt) inform Jefferies of any and all bids,
                         indications of interest or other proposals (whether written or oral) to acquire
                         all or any portion of the Shares (“Alternative Proposal”), including the price
                         offered and all other material terms thereof. Jefferies shall have the option
                         (which it may exercise in its sole discretion) to match the price reflected in
                         any Alternative Proposal that is superior to the terms hereof, which it may
                         exercise, at Jefferies’ option, either (x) during the five business day period
                         immediately following the expiration of the Permitted Auction Period or (y)
                         during the five business day period after the Debtors’ inform Jefferies that the
                         Debtors intend to accept such Alternative Proposal (the “Match Right”). If
                         Jefferies exercises its Match Right in respect of any Alternative Proposal, the
                         purchase price to be paid by Jefferies with respect to the Shares offered to be
                         purchased in such Alternative Proposal will equal the price so matched, and
                         the Debtors and the Creditors Committee shall not be permitted to accept such
                         Alternative Proposal.

Minimum Purchase         Notwithstanding anything to the contrary herein, Jefferies will have the
Option:                  option (which it may exercise in its sole discretion at any time prior to the
                         fifth business day after the Effective Date) to purchase up to the greater of (x)
                         10% of the total number of Shares that are cashed out and (y) 2,000,000
                         Shares, in each case at the Backstop Purchase Price (the “Minimum Purchase
                         Option”).

Term of Jefferies’       During the Purchase Term, Jefferies will Purchase any incremental Shares at
Obligation to Purchase   the Backstop Purchase Price at the time of any anticipated distributions under
Shares:                  the Plan. If, at the end of the Purchase Term, there remain any undistributed
                         Shares (whether on accounted of disputed claims or otherwise), Jefferies shall
                         have the option (which it may exercise in its sole discretion) to purchase any
                         Shares elected for cash but not distributed, at the Backstop Purchase Price.
                         For the avoidance of doubt, Jefferies shall not have any obligation to purchase
                         any Shares after the expiration of the Purchase Term unless it exercises the
                         option described in the immediately preceding sentence.

Fees and Expenses:       Backstop Premium

                         If any Alternative Proposal is accepted by the Debtors or the Creditors
                         Committee or Jefferies exercises its Match Right in respect of any Alternative


                                                A-2
                                                                                        NM_UST_CS_00009
      Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 9 of 11
                                                                                          ANNEX 1


                   Proposal (each, an “Accepted Topping Bid”), Jefferies shall be entitled to a
                   fee equal to product of (i) the sum of (a) the difference between the Minimum
                   Topping Bid and the Backstop Purchase Price and (b) 10% of the difference
                   between the price in such Accepted Topping Bid (the “Alternative Purchase
                   Price”) and the Minimum Topping Bid, multiplied by (ii) the actual number
                   of shares sold pursuant to such Accepted Topping Bid (the “Backstop
                   Premium”). For the avoidance of doubt, the Backstop Premium will reduce
                   available cash for distribution to the holders of Class 10 and Class 11 claims
                   who elect the cash-out option under the Plan, but will not impact distributions
                   to holders who elect to receive their pro rata portion of Shares. The Backstop
                   Premium will be paid to Jefferies on the Effective Date in the form of shares
                   of Series B Preferred Stock that are valued at the lower of (x) the Alternative
                   Purchase Price and (y) $0.40 per Share.

                   Once earned, the Backstop Premium shall be: (i) allowed as an administrative
                   claim pursuant to Sections 503(b) and 507(a)(1) of the Bankruptcy Code; (ii)
                   secured by a lien in the Debtors’ assets junior only to the liens securing the
                   Debtors’ debtor in possession financing and liens securing non-avoidable pre-
                   petition liens and (iii) payable to Jefferies without necessity of an order of the
                   Bankruptcy Court other than the Backstop Order.

                   Expense Reimbursement

                   The Debtors shall, and the Backstop Order shall provide for the Debtors to,
                   reimburse upon request all of Jefferies’ reasonable out-of-pocket costs and
                   expenses, including reasonable attorneys’ fees, incurred by Jefferies at any
                   time in connection with the Transaction (the “Expense Reimbursement”).
                   The Expense Reimbursement (or any portion thereof) shall be: (a) allowed as
                   an administrative claim pursuant to Sections 503(b) and 507(a)(1) of the
                   Bankruptcy Code; (b) secured by a lien in the Debtors’ assets junior only to
                   the liens securing the Debtors’ debtor in possession financing and non-
                   avoidable pre-petition liens and (c) payable to Jefferies promptly upon request
                   without necessity of an order of the Bankruptcy Court other than the Backstop
                   Order.

Conditions:        The Transaction, and Jefferies’ obligations to consummate the transactions
                   contemplated hereby (including the Purchase), is subject to the satisfaction of
                   the following conditions: (a) the negotiation and execution of definitive
                   documentation for the Transaction (the “Definitive Documentation”) in form
                   and substance satisfactory to Jefferies in its sole discretion; (b) the receipt of
                   all necessary internal approvals at Jefferies; (c) required KYC onboarding
                   approval and internal checks with respect to the Transaction (including any
                   transferor of Shares); (d) there shall be not greater than (i) 250,000,000 shares
                   of Series B Preferred Stock outstanding and (ii) 250,000,000 shares of Series
                   A Preferred Stock of MYT Holding Co. outstanding; (e) the outstanding
                   indebtedness of MyTheresa and its subsidiaries shall not exceed
                   $250,000,000 in the aggregate; (f) there shall not have occurred a material
                   adverse change in the business, financial condition or results of operations (a
                   “Material Adverse Change”) of MyTheresa or the Debtors; (g) MyTheresa
                   shall have entered into a registration rights agreement with Jefferies for
                   customary shelf and piggyback registration rights in form and substance


                                          A-3
                                                                                   NM_UST_CS_00010
      Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 10 of 11
                                                                                            ANNEX 1


                    satisfactory to Jefferies in its sole discretion; (h) MyTheresa shall have
                    entered into an investors rights agreement with Jefferies in form and
                    substance satisfactory to Jefferies in its sole discretion; (i) the Effective Date
                    shall have occurred; and (j) the Backstop Order shall have been entered and
                    become final and non-appealable.

Termination:        Jefferies shall have the right to terminate this Letter of Intent upon delivery of
                    written notice to the Debtors if: (a) the Debtors or MyTheresa suffer a
                    Material Adverse Change; (b) the Effective Date does not occur on or prior to
                    November 30, 2020 (the “Outside Date”); (c) the Plan is amended, modified
                    or otherwise changed without the prior written consent of Jefferies (not to be
                    unreasonably withheld) and such amendment, modification or change
                    changes the recovery available to holders of Class 10 or Class 11 claims or
                    otherwise adversely affects Jefferies; (d) the Backstop Order is not entered on
                    or prior to [date that is 15 business days after this letter is signed], 2020; (e)
                    the Debtors fail to perform any of their obligations under this Letter of Intent,
                    which failure to perform is incapable of being cured or, if capable of being
                    cured by the Outside Date, the Debtors have not cured within 10 calendar
                    days following receipt by the Debtors of written notice of such failure to
                    perform from Jefferies stating Jefferies’ intention to terminate this Letter of
                    Intent; (f) there is in effect an order of a governmental authority of competent
                    jurisdiction permanently restraining, enjoining or otherwise prohibiting the
                    consummation of the Transaction or any transactions contemplated by the
                    Plan; or (g) any law, statute, rule, regulation or ordinance is adopted that
                    makes consummation of the Transaction or any transactions contemplated by
                    the Plan illegal or otherwise prohibited. In the event of any termination, the
                    parties shall cease to have any obligations hereunder except that the
                    Minimum Purchase Option and Jefferies’ right to receive the Backstop
                    Premium and Expense Reimbursement pursuant to the terms hereof shall
                    survive.

Definitive          The Definitive Documentation will contain representations, warranties and
Documentation:      covenants usual and customary for transactions of this kind.

Exclusivity:        During (i) the period from the execution of this Letter of Intent until the
                    commencement of the Permitted Auction Period and (ii) the period from and
                    after the expiration of the Permitted Auction Period, the Debtors and the
                    Creditors Committee will not, directly or indirectly, or through any
                    representative or otherwise, take any action to solicit or entertain offers from,
                    negotiate with or in any manner encourage, discuss, accept or consider any
                    proposal or offer of any other person relating to the issuance, sale or transfer
                    of any equity interests of MyTheresa or any other transaction that would
                    reasonably be likely to delay or impede the Transaction, in whole or in part,
                    and both the Debtors and the Creditors Committee will immediately notify
                    Jefferies regarding any contact from any other person regarding any such
                    offer or proposal or any related inquiry.

Disclosure:         None of the Debtors, its beneficial owners, or the Creditors Committee will,
                    without the prior consent of Jefferies, make any public comment or
                    communication with respect to the Transaction or the contents of this Letter
                    of Intent, except such parties may make any disclosures that may be required


                                            A-4
                                                                                     NM_UST_CS_00011
     Case 1:20-cv-07193-VEC Document 31-9 Filed 06/18/21 Page 11 of 11
                                                                                       ANNEX 1


                   by applicable law or in connection with the Chapter 11 Cases, provided that
                   such parties will consult with Jefferies in good faith prior to making any such
                   disclosures.

Governing Law:     New York law shall govern the Definitive Documentation.


                                       * * * * *




                                          A-5
                                                                                 NM_UST_CS_00012
